          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                                OPINION AND ORDER
                        – v. –
                                                                      20 Cr. 573 (ER)

JAMES BAZEMORE,
                                 Defendant.


Ramos, D.J.:

       On February 27, 2020, parole officers conducted a home visit of the residence of James

Bazemore and recovered a small loaded silver firearm and ammunition in several different

calibers. Approximately seven minutes later, New York Police Department (“NYPD”) officers

arrived and arrested Bazemore. On July 22, 2020, a complaint was filed, charging James

Bazemore with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). On

October 26, 2020, a grand jury returned an indictment. Doc. 10. Pending before this Court is

Bazemore’s motion to suppress all physical evidence obtained from the search and his pre- and

post-Miranda statements following his arrest. In the alternative, Bazemore seeks a hearing.

       For the reasons set forth below, the motion is denied.

I.     BACKGROUND

       On February 3, 2005, Bazemore was convicted of first-degree robbery in violation of

N.Y. Pen. Law § 160.15(4) and sentenced to fifteen years’ imprisonment and five years’ post-

release supervision by New York State Supreme Court, Criminal Term. Doc. 1 ¶ 3; Doc 21-1 at

3. On August 3, 2017, Bazemore was released on post-release supervision. Doc. 21-1 at 3. As

part of the conditions of his release, he agreed, in relevant part:
           Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 2 of 12




             4. I will permit my Parole Officer to visit me at my residence and/or place
             of employment and I will permit the search and inspection of my person,
             residence and property.
                                                 ...
             8. I will not behave in such a manner as to violate the provisions of any law
             to which I am subject which provide for a penalty of imprisonment, nor will
             my behavior threaten the safety or well-being of myself or others.

             9. I will not own, possess, or purchase any shotgun, rifle or firearm of any
             type without the written permission of my Parole Officer.
                                                 ...
             11. I will not use or possess any drug paraphernalia or use or possess any
             controlled substance without proper medical authorization.

Id.

        On January 24, 2020, Bazemore’s relative filed a complaint with the NYPD accusing

Bazemore of assault and alleging that Bazemore had a gun in his hand (the “January 24

Incident”). Doc. 21-2 at 2–4. On February 6, 2020, Bazemore was arrested by NYPD officers

from the 40th Precinct in connection with the January 24 Incident. Id. at 5–7. He was

subsequently released on his own recognizance. Doc. 22 at 4. Bazemore attests that he had a

discussion with his parole officer about this matter. Doc. 17 at 1 ¶ 5.

        At approximately 7:00 AM on February 27, 2020, parole officers conducted a home visit

and search of Bazemore’s apartment. Doc. 1 ¶ 3. After one parole officer secured and

handcuffed Bazemore, parole officers searched his bedroom and found a small loaded silver

firearm and ammunition in several different calibers.1 Doc. 1 ¶ 3. The parole officers then

radioed NYPD officers from the 43rd Precinct, who arrived about seven minutes later. Id. The

parties dispute whether only the parole officers conducted the search of the apartment, as the




1
  The indictment mentions that these items were found “among other things.” Doc. 1 ¶ 3. In their opposition papers,
the Government specifies the items found: a loaded 9mm caliber Arcadia Machine & Tool Backup pistol, additional
ammunition, narcotics, and paraphernalia for packaging and selling narcotics. Doc. 21 at 4. In the indictment, the
Government indicates that the loaded pistol was later determined to have been reported stolen. Doc. 1 ¶ 4.

                                                        2
          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 3 of 12




Government contends, or whether police officers also participated in the search, as Bazemore

asserts. Both parties concede that at some point while at the apartment, in footage captured by a

body-worn camera, a parole officer said to Bazemore, “So listen, you’ve been a perfect

gentleman. I’m going to document that regarding Parole-wise, so just [unintelligible] . . . .”

Doc. 21 at 4. In response, Bazemore stated, “I don’t care. You got a gun. I’m going away. It’s

over.” Id. The NYPD officers placed Bazemore under arrest and transported him to the 43rd

Precinct for processing. Doc. 1 ¶ 3. Neither party describes any statements that Bazemore may

have made while he was being transported, although Bazemore asserts that there were various

questions and conversations between the police officers and himself during the ride. Doc. 22 at

2.

       At approximately 12:08 PM, at the precinct, NYPD officers issued a Miranda warning to

Bazemore and conducted a post-arrest interview. Doc. 1 ¶ 3. There, Bazemore provided

incriminating statements to police officers, including but not limited to: “[i]t’s my gun,” “I got

the gun from Tiger,” and “[m]y DNA is on the gun I told you I touched it.” Id. On February 28,

2020, the Bronx District Attorney’s Office charged Bazemore with firearms and narcotics

offenses, as well as with violation of his post-release supervision. Doc. 21 at 5. Bazemore was

incarcerated in state custody from February 27, 2020 to July 23, 2020. Id.

       On July 22, 2020, the Government filed the criminal complaint in this Court. Doc. 1. On

July 23, 2020, Bazemore was arrested and taken into federal custody. Doc. 3; Doc. 21 at 6. On

October 26, 2020, the indictment was filed. Doc. 10. Bazemore was arraigned via

teleconference on December 1, 2020. Doc. 18 at 6:25–7:14.

       In the instant motion, Bazemore moves to suppress all physical evidence and statements.

Doc. 17. Bazemore argues that the parole officers’ search was a ruse for the NYPD’s warrantless



                                                 3
           Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 4 of 12




search of his home, which was conducted for the purpose of uncovering evidence concerning the

January 24 Incident. Bazemore also moves to suppress all statements made to law enforcement

at his apartment, while being transported from his apartment, and at the 43rd Precinct. In

particular, Bazemore argues that the parole officer’s communications, made before Bazemore

had been given Miranda warnings, were intended to elicit an incriminating response. Bazemore

further argues that his post-Miranda statements must be suppressed because he had already given

incriminating statements pre-Miranda and thus was induced to provide further incriminating

statements post-Miranda. The Government opposes Bazemore’s motion, arguing that the search

was permissible under the terms of his post-release supervision and the parole officers’

reasonable suspicion that Bazemore was in violation of those terms. The Government further

argues that Bazemore’s statement to the parole officer at the apartment was unprompted, and that

Bazemore does not offer any valid basis why his Miranda warning was faulty nor why his

subsequent statements to law enforcement were not knowing and voluntary. In reply, Bazemore

asserts that he will withdraw his motion with respect to the statements made at his home if the

Government concedes that it will not use them. To date, the Government has not conceded this

issue.

II.      DEFENDANT’S MOTION TO SUPPRESS PHYSICAL EVIDENCE

A.       Legal Standard

         1. Warrantless Search

         The Fourth Amendment protects people from “unreasonable searches and seizures.” U.S.

Const. amend. IV. The “touchstone” of the Fourth Amendment is reasonableness, United States

v. Lambus, 897 F.3d 368, 402 (2d Cir. 2018), which is determined by “the totality of the

circumstances, including the nature and purpose of the search and the extent to which the search

intrudes upon reasonable privacy expectations,” Grady v. North Carolina, 575 U.S. 306, 310

                                                4
          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 5 of 12




(2015). Reasonableness in the totality of the circumstances “‘is determined by assessing, on the

one hand, the degree to which [the search] intrudes upon an individual’s privacy and, on the

other, the degree to which it is needed for the promotion of legitimate governmental interests.’”

Samson v. California, 547 U.S. 843, 848 (2006) (quoting United States v. Knights, 534 U.S. 112,

118–19 (2001)).

       “Probationers, parolees, and persons subject to supervised release have ‘significantly

diminished’ expectations of privacy.” Lambus, 897 F.3d at 402 (citing Samson, 547 U.S. at 848–

50). This diminished expectation of privacy is even less “where . . . the parolee, as a condition of

being released from prison, has expressly consented to having his residence searched by his

parole officer.” United States v. Massey, 461 F.3d 177, 179 (2d Cir. 2006). However, under New

York law, a parolee’s standard release certificate should “‘not . . . be taken as an unrestricted

consent to any and all searches.’” United States v. Newton, 369 F.3d 659, 665 (2d Cir. 2004)

(quoting People v. Huntley, 371 N.E.2d 794, 798 (N.Y. 1977)). Rather, whether the warrantless

search is constitutionally prohibited “turn[s] on whether the conduct of the parole officer was

rationally and reasonably related to the performance of the parole officer’s duty.” Lambus, 897

F.3d at 403 (quoting Huntley, 371 N.E.2d at 797). Where a parole officer has “reasonable

suspicion that a probationer subject to a search condition is engaged in criminal activity,” a

search is reasonable, and a warrant is unnecessary. Knights, 534 U.S. at 121. An officer has a

reasonable suspicion when he or she is “aware of specific articulable facts, together with rational

inferences from those facts, that reasonably warrant suspicion.” United States v. Brignoni-

Ponce, 422 U.S. 873, 884 (1975). This reasonable suspicion requirement may be satisfied where

an officer has knowledge of allegations that would constitute parole violations. See, e.g., United

States v. Barner, 666 F.3d 79, 85 (2d Cir. 2012) (holding that the parole officer receiving



                                                  5
          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 6 of 12




information of the parolee possessing and firing a gun satisfied the reasonable relationship

requirement of Huntley). The Second Circuit has recognized that the obligations to “investigate

whether a parolee is violating the conditions of his parole,” United States v. Reyes, 283 F.3d 446,

459 (2d Cir. 2002) (internal citations omitted), and “detect and prevent parole violations so as to

protect the public from the commission of further crimes” are parts of a parole officer’s duty,

Newton, 369 F.3d at 666 (internal citation and quotation marks omitted). The Second Circuit has

also recognized that, to accomplish such duties, “some coordination between parole officers and

law enforcement officers is often necessary, and the fact that a new prosecution may ensue is not

a sign that the parole officer was not pursuing his normal duties.” Lambus, 897 F.3d at 404. As

the Reyes court notes:

           A probation officer is responsible for ensuring that a convicted person serv-
           ing a term of federal supervised release is not violating the conditions of his
           supervised release, which includes verifying whether the supervisee is deal-
           ing in drugs or committing other crimes. Law enforcement officers are
           yoked with similar responsibilities to root out crime in the public at large.
           Accordingly, the objectives and duties of probation officers and law en-
           forcement personnel are unavoidably parallel and are frequently inter-
           twined.

283 F.3d at 463 (internal citations omitted).

       2. Evidentiary Hearing

       The Second Circuit has determined that “a court must ordinarily hold [a]n evidentiary

hearing on a motion to suppress . . . if the moving papers are sufficiently definite, specific,

detailed, and nonconjectural to enable the court to conclude that contested issues of fact going to

the validity of the search are in question.” United States v. Durand, 767 F. App’x 83, 87 (2d Cir.

2019) (internal citations and quotation marks omitted). This must be shown “by an affidavit of

someone with personal knowledge of the underlying facts” which establish that “disputed issues

of material fact exist.” United States v. Viscioso, 711 F. Supp. 740, 745 (S.D.N.Y. 1989) (internal


                                                  6
           Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 7 of 12




quotation marks and citations omitted). An evidentiary hearing will not be required “if the

defendant’s statements are general, conclusory or based on conjecture.” Id. Courts in this

district “have broad discretion when deciding whether or not to hold a suppression hearing.”

United States v. Shamsideen, No. 03 Cr. 1313 (SCR), 2004 WL 1179305, at *9 (S.D.N.Y. Mar.

31, 2004).

B.      Discussion

        Bazemore argues, in reply, that the Government has not sufficiently established that the

parole officers had “‘reasonable suspicion to believe that criminal activity ha[d] occurred or

[wa]s about to occur.’” United States v. Washington, No. 12 Cr. 146 (JPO), 2012 WL 5438909,

at *6 (S.D.N.Y. Nov. 7, 2012) (quoting United States v. Tehrani, 49 F.3d 54, 58 (2d Cir. 1995)).

Bazemore additionally notes that the parole officers waited over a month after he allegedly

assaulted a family member before conducting a home visit and that the Government has not

alleged any facts which indicate that the parole officers were actually aware of either the January

24 Incident or of his arrest on February 6.

        As the parole officers were aware of the January 24 Incident, which involved Bazemore

allegedly violating the conditions of his parole, Bazemore’s arguments cannot stand. Bazemore

himself concedes that the parole officers were aware of the January 24 Incident prior to their

home visit search and of his February 6 arrest for possession of a weapon. Doc. 17 at 5. In his

affidavit, Bazemore avers:

             5. Parole Officer Damaris searched my apartment with the NYPD as a result
             of a conversation I had with her concerning my criminal matter.

Id. at 1 ¶ 5.

        Bazemore has therefore failed to meet his burden that there are disputed issues of

material fact as to the parole officers’ reasonable suspicion, based on their undisputed knowledge


                                                 7
          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 8 of 12




of his arrest. See, e.g., Barner, 666 F.3d at 85 (holding that it was “clearly reasonable” for a

parole officer to conduct a search where the parole officer had received information that

defendant had a gun and used it in an altercation, and that the parole officer’s conduct was

“substantially related to the performance of duty in the particular circumstances”). The parole

officer’s awareness of the January 24 Incident satisfies the Huntley reasonable relationship

requirement.

       Bazemore cites People v. Mackie, in which the New York Appellate Division held that

the evidence from a warrantless search conducted by the defendant’s parole officer was

inadmissible, although that case is distinguishable because the defendant’s parole officer in

Mackie had no reason to suspect that the defendant had violated any condition of his parole. 77

A.D.2d 778, 779 (N.Y. App. Div. 1980).

       Bazemore also argues that the parole officers were improperly serving as a conduit for

the NYPD. While other Circuits have recognized such a “stalking horse” theory as a basis for a

Fourth Amendment violation, the Second Circuit in Reyes has rejected it. Reyes, 283 F.3d at 464

(“Consequently, the notion of the ‘stalking horse’ stands in stark contrast to the law governing

the long-established practices of probation and parole officers.”). Defendant’s argument that the

parole officers were serving improperly as a conduit for the NYPD therefore has no merit. The

Reyes court additionally held that, even if the “stalking horse” theory were meritorious,

cooperation among different enforcement agencies and parole departments was permitted “so

long as the probation officers are pursuing legitimate probation-related objectives.” Id. (internal

citation omitted). In the instant case, since the parole officers were aware of the January 24

Incident and Bazemore’s subsequent arrest, any cooperation with NYPD to investigate whether




                                                  8
          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 9 of 12




Bazemore was violating the conditions of his parole would satisfy the “legitimate probation-

related objective.”

       Bazemore further alleges that the January 24 Incident was too stale to serve as a factor for

the reasonableness of the search based on the amount of time between the January 24 Incident

and the search. The Second Circuit has held that the “principal factors in assessing whether or

not the supporting facts have become stale are the age of those facts and the nature of the

conduct alleged to have violated the law,” a determination to “be made on the basis of the facts

of each case.” Diamondstone v. Macaluso, 148 F.3d 113, 124 (2d Cir. 1998) (internal quotation

marks and citations omitted). While there is no bright line for defining staleness, courts in this

Circuit have generally found that the “information necessary to support a finding of probable

cause should be no older than one year.” United States v. Reyes, 922 F. Supp. 818, 827

(S.D.N.Y. 1996) (collecting cases); see also United States v. Mouzon, No. 16 Cr. 284 (CM),

2016 WL 7188150, at *6 (S.D.N.Y. Dec. 2, 2016) (collecting cases). Additionally, the search

was of a home, “a place in which evidence of past criminal activity is likely to be found.” Reyes,

922 F. Supp. at 826. In the instant case, only five weeks elapsed between the January 24

Incident and the search, and only three weeks passed between the subsequent February 6 arrest

and the search. Additionally, the item purportedly sought, a firearm Bazemore allegedly used to

assault a family member, is “the type[ ] of property that can reasonably be expected to be kept in

a [d]efendant’s residence for an extended period of time.” United States v. Harris, No. 19 Cr.

746 (NSR), 2021 WL 1512724, at *4 (S.D.N.Y. Apr. 16, 2021). As such, the Court finds that the

time that elapsed between the January 24 Incident and resulting arrest and the search did not

render the facts underlying the search stale.




                                                 9
         Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 10 of 12




       Therefore, Bazemore’s motion to suppress the physical evidence collected as a result of

the warrantless search is denied. Because there are no material factual issues in dispute as to the

basis for the parole officers’ search, Bazemore’s motion for an evidentiary hearing is also denied.

III.   DEFENDANT’S MOTION TO SUPPRESS STATEMENTS

A.     Legal Standard

       The Fifth Amendment provides that “[n]o person . . . shall be compelled in any criminal

case to be a witness against himself.” U.S. Const. amend. V. In the seminal case Miranda v.

Arizona, the Supreme Court held that police cannot interrogate a suspect in custody without first

warning the person “that he has the right to remain silent, that anything he says can be used

against him in a court of law, that he has the right to the presence of an attorney, and that if he

cannot afford an attorney one will be appointed for him prior to any questioning if he so desires,”

known as a person’s Miranda rights. 384 U.S. 436, 479 (1966). These warning requirements

“apply only to ‘custodial interrogation.’” Newton, 369 F.3d at 669 (quoting Miranda, 384 U.S. at

444). The Second Circuit has held that “[t]he test for custody is an objective one: whether a

reasonable person in defendant’s position would have understood himself to be subjected to the

restraints comparable to those associated with a formal arrest.” Id. at 671 (internal quotation

marks and citation omitted). Further, “interrogation” under Miranda does not only refer to

express questioning, but also to “‘any words or actions on the part of the police . . . that the

police should know are reasonably likely to elicit an incriminating response from the suspect.’”

United States v. Stroman, 420 F. App’x 100, 102 (2d Cir. 2011) (quoting Rhode Island v. Innis,

446 U.S. 291, 301 (1980)). On a motion to suppress statements, Bazemore bears the burden of

showing that he was subject to custodial interrogation. United States v. Pena, 961 F.2d 333, 336

(2d Cir. 1992) (“The defendant seeking suppression bears the burden upon [the] issue.”).



                                                  10
           Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 11 of 12




         A “spontaneous utterance” from a defendant in custody prior to being Mirandized is

admissible if it is “given freely and voluntarily without any compelling influence” and is “not the

result of police interrogation.” United States v. Compton, 428 F.2d 18, 22 (2d Cir. 1970).

B.       Discussion

             Non-Mirandized Statements2

         In the instant action, Bazemore seeks to suppress all statements he made to law

enforcement at his residence, on the way from his residence to the 43rd Precinct, and at the 43rd

Precinct. Bazemore disagrees that his non-Mirandized statements were spontaneous utterances.

He further asserts that a suppression hearing is necessary to determine whether his non-

Mirandized statements were induced by interrogation-like conduct on the part of the officers or

whether they were spontaneous utterances. The Government proffers only one non-Mirandized

statement, when Bazemore said, “I don’t care. You got a gun. I’m going away. It’s over.” Based

on the body-worn camera footage, Bazemore’s statement was responsive to a parole officer

saying, “So listen, you’ve been a perfect gentleman. I’m going to document that regarding

Parole-wise, so just . . . (unintelligible).” The Government contends that Bazemore’s statement

was a spontaneous utterance and therefore admissible. See United States v. Fiseku, No. 15 Cr.

384 (PAE), 2015 WL 7871038 (S.D.N.Y. Dec. 3, 2015), at *15 (“[A] spontaneous or volunteered

utterance by a suspect, even though in custody and having been subjected to prior questioning, is


2
  Bazemore also moves to suppress his statements made to law enforcement under the Sixth Amendment,
presumably the Sixth Amendment right to counsel. The Sixth Amendment provides that “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.” U.S. Const.
amend. VI. However, the Sixth Amendment right to counsel “attaches only at or after the time that adversary
judicial proceedings have been initiated . . . .” Kirby v. Illinois, 406 U.S. 682, 688 (1972). The Miranda right to
counsel is both “broader . . . because it relates to interrogation regarding any suspected crime and attaches whether
or not the ‘adversarial relationship’ produced by a pending prosecution has yet arisen” and “narrower . . . because it
relates only to custodial interrogation” than the Sixth Amendment right to counsel. McNeil v. Wisconsin, 501 U.S.
171, 178 (1991). As Bazemore’s statements were made prior to adversary judicial proceedings being initiated, only
the Fifth Amendment is implicated in this motion.

                                                          11
          Case 1:20-cr-00573-ER Document 23 Filed 04/30/21 Page 12 of 12




not the product of custodial interrogation, and is thus not subject to suppression under Miranda.”

(citing United States v. Colon, 835 F.2d 27, 28, 30 (2d Cir. 1987))).

         While Bazemore disputes that the statement was a spontaneous utterance, the facts

surrounding the statement in question as captured by the body-worn camera footage are not in

dispute. Moreover, nothing proffered by Bazemore is “sufficiently definite, specific, detailed,

and nonconjectural” to show that his statement was in response to interrogation, or its functional

equivalent. It cannot be concluded from the intelligible portion of the parole officer’s statement

that he could have known that his statement was “reasonably likely to elicit an incriminating

response” from Bazemore. Innis, 446 U.S. at 301.

         Accordingly, Bazemore’s motion to suppress his non-Mirandized statements is denied.

            Post-Mirandized Statements

         Bazemore argues that his statements made to law enforcement after being Mirandized at

the 43rd Precinct are tainted by his previous inculpatory statements. Since there was no

coercion, or “taint,” to Bazemore’s non-Mirandized statements, there is no basis to suppress his

post-Miranda statements, so that motion is also denied.

IV.      CONCLUSION

         For the reasons set forth above, Defendant’s motion is denied. The Clerk of Court is

respectfully directed to terminate the motion, Doc. 17.


It is SO ORDERED.


Dated:    April 30, 2021
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.




                                                12
